Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered April 6, 2000, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention regarding the alleged inadequacy of the court’s adverse inference charge, imposed as a sanction for the loss of Rosario material (see People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866) is unpreserved for appellate review (see People v Roe, 196 AD2d 899, 900 [1993]; People v Fields, 215 AD2d 775, 776 [1995]) and, in any event, is without merit (see People v Martinez, 71 NY2d 937 [1988]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Townes, Mastro and Rivera, JJ., concur.